Appellate Case: 21-3065     Document: 010110613247      Date Filed: 12/02/2021   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       December 2, 2021
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  MICHAEL A. WOOTEN,

        Plaintiff - Appellant,

  v.                                                        No. 21-3065
                                                   (D.C. No. 5:18-CV-03067-SAC)
  CALVIN HAYDEN; WAYNE RECTOR;                                (D. Kan.)
  WAYNE BAKER; DALE REED; (FNU)
  HOSTETLER; JOSEPH MAZZEI; (FNU)
  BERG; (FNU) PREW; (FNU) (LNU) (1);
  JASON COVINGTON; KELLY RYAN,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, McHUGH, and CARSON, Circuit Judges.
                   _________________________________

       Michael A. Wooten appeals pro se from the dismissal of his 42 U.S.C. § 1983

 action challenging his pretrial detention in solitary confinement. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3065    Document: 010110613247        Date Filed: 12/02/2021     Page: 2



                                             I

       Wooten is a pretrial detainee at the Johnson County Adult Detention Center

 (JCADC), where he has been held on state charges since 2017. The district court

 summarized the factual background as follows:

              Plaintiff is charged with aggravated indecent liberties and sexual
       exploitation of a child. He was taken into custody in October 2017 and
       was ordered to have no contact with the juvenile victim. However, he
       repeatedly contacted the victim by telephone from the jail; in a state
       court proceeding, the State described the contents of the calls as
       including extensive witness intimidation [by which] the defendant
       discussed with and suggested to the juvenile victim that she commit
       suicide. The jail became aware of these calls and took steps to block the
       victim’s phone number. Despite this, the plaintiff was able to contact
       the victim using different telephone numbers that were not programmed
       into the jail telephone system.

             In December 2017, the state district court ordered that plaintiff be
       prohibited from using the telephone in the JCADC. The jail responded
       by placing plaintiff in a solitary confinement cell with release for three
       hours daily.

 R. at 305 (citations and internal quotation marks omitted).1

       In his second amended complaint, which is the operative complaint, Wooten

 claimed his due process rights were violated because a sheriff at JCADC, Calvin

 Hayden, and a state court judge, Kelly Ryan, “made the decision to punish [him] by

 [placing him in] solitary confinement,” R. at 296. He also alleged he had been held




       1
          Recognizing Wooten’s pro se status and the liberal pleading standard, the
 district court gleaned these facts in part from supplemental materials Wooten filed
 with the district court. Wooten does not object either to the district court’s reference
 to his supplemental materials or its recitation of the facts.

                                            2
Appellate Case: 21-3065    Document: 010110613247         Date Filed: 12/02/2021     Page: 3



 in solitary confinement for two-and-a-half years with no finding of guilt, and he

 sought $15 million in compensatory damages.2

       On screening, the district court dismissed the suit for failure to state a claim.

 See 28 U.S.C. § 1915A(b)(1). The court determined that Wooten failed to state a due

 process violation because his placement in solitary confinement was not punishment

 but a restriction reasonably related to the jail’s legitimate interest in preventing him

 from contacting the victim. The court further determined that Wooten asserted a

 speedy-trial claim, which must be brought in state court or in a federal habeas

 petition. Finally, the court concluded that Wooten’s claim for compensatory

 damages was barred by 42 U.S.C. § 1997e(e).

                                             II

       We review de novo the district court’s dismissal under § 1915A(b)(1) for

 failure to state a claim. See Young v. Davis, 554 F.3d 1254, 1256 (10th Cir. 2009).

 “A pleading that states a claim for relief must contain ‘a short and plain statement of

 the claim showing that the pleader is entitled to relief.’” Ghailani v. Sessions,

 859 F.3d 1295, 1303 (10th Cir. 2017) (quoting Fed. R. Civ. P. 8(a)(2)).

 “[T]hreadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements” are not enough. Id. at 1304 (internal quotation marks

 omitted). The complaint must “include[] enough facts to state a claim to relief that is



       2
         Wooten also named as defendants “Sgt. Hostetler plus 6 remaining on
 additional sheet.” R. at 295. He did not, however, explain how they participated in
 any wrongdoing. We constrain our analysis accordingly.
                                             3
Appellate Case: 21-3065     Document: 010110613247        Date Filed: 12/02/2021      Page: 4



 plausible on its face.” Young, 554 F.3d at 1256 (internal quotation marks omitted).

 Although we afford pro se pleadings a liberal construction, we do not advocate for

 pro se parties, who are obligated to follow the same rules of procedure that govern

 other litigants. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

 (10th Cir. 2005).

        On appeal, Wooten repeats many of the same allegations that the district court

 found deficient, but he does not directly address the district court’s reasons for

 dismissing his claims. His failure to do so waives appellate review of the district

 court’s rulings. See Nixon v. City & Cnty. of Denver, 784 F.3d 1364, 1369 (10th Cir.

 2015) (affirming dismissal where appellant failed to challenge the district court’s

 grounds for dismissal).3

        Even so, we perceive no error in the district court’s analysis. Wooten insists

 his placement in solitary confinement violated his due process rights as a pretrial

 detainee, but the district court correctly explained there was no due process violation

 so long as the restriction was not punishment. Indeed, “[a]bsent a showing of an

 expressed intent to punish on the part of detention facility officials, th[e]



        3
          Wooten’s opening brief makes several undeveloped statements that have no
 apparent relationship either to his claims or to the grounds for the district court’s
 dismissal. See, e.g., Aplt. Br. at 4 (“Inadequate counsel . . . Incorrect evidentiary
 ruling, Prosecutorial misconduct all resulting from Isolation.”); id. (“Inadequate legal
 representation can have major consequences for a criminal proceeding . . . .”); id.
 (“Biased or lost evidence by judge[.]”). We do not consider these comments because
 “scattered statements” made in the context of other issues “fail to frame and develop
 an issue sufficient to invoke appellate review.” Murrell v. Shalala, 43 F.3d 1388,
 1389 n.2 (10th Cir. 1994).
                                             4
Appellate Case: 21-3065    Document: 010110613247         Date Filed: 12/02/2021      Page: 5



 determination [of whether a restriction constitutes punishment] generally will turn on

 whether an alternative purpose to which the restriction may rationally be connected is

 assignable for it, and whether it appears excessive in relation to the alternative

 purpose assigned to it.” Bell v. Wolfish, 441 U.S. 520, 538 (1979) (brackets and

 internal quotation marks omitted). “[I]f a restriction or condition is not reasonably

 related to a legitimate goal—if it is arbitrary or purposeless—a court permissibly may

 infer that the purpose of the governmental action is punishment.” Id. at 539. But

 “the effective management of the detention facility once the individual is confined is

 a valid objective that may justify imposition of conditions and restrictions of pretrial

 detention and dispel any inference that such restrictions are intended as punishment.”

 Id. at 540.

        Wooten’s placement in solitary confinement was not punishment. It was a

 facility management tool implemented by JCADC to effectuate the state court’s order

 prohibiting Wooten from contacting the victim. JCADC officials attempted

 alternative, less restrictive measures, including blocking the victim’s phone number,

 but Wooten circumvented those measures and persisted in calling the victim. This

 more restrictive measure was reasonably related to JCADC’s legitimate interest in

 managing the facility in a way that prevented Wooten from contacting the victim in

 contravention of the state court’s order. See id. (recognizing that restrictions

 reasonably related to a detention facility’s legitimate management goals are not

 punishment); Peoples v. CCA Det. Ctrs., 422 F.3d 1090, 1106 (10th Cir. 2005)

 (concluding there was no due process violation where pretrial detainee was placed in

                                             5
Appellate Case: 21-3065      Document: 010110613247         Date Filed: 12/02/2021      Page: 6



 segregation as a managerial decision for lack of bed space in general population and

 as a security measure where detainee admitted to an escape plot from his previous

 facility).

        The district court also correctly determined that, to the extent Wooten asserted

 a Sixth Amendment speedy-trial claim, he should have brought it either via a federal

 habeas petition under 28 U.S.C. § 2241 or through the normal channels available in

 his state criminal proceedings, see Capps v. Sullivan, 13 F.3d 350, 353-54 & n.2

 (10th Cir. 1993) (recognizing that after exhausting his state remedies, a state pretrial

 detainee may bring a Sixth Amendment speedy-trial claim under § 2241 to force the

 state to go to trial, but noting that “federal courts should abstain from the exercise of

 . . . jurisdiction if the issues raised . . . may be resolved either by trial on the merits in

 the state court or by other state procedures available” (internal quotation marks

 omitted)); see also Walck v. Edmondson, 472 F.3d 1227, 1235 (10th Cir. 2007) (“[A]

 state court defendant attacking his pretrial detention should bring a habeas petition

 pursuant to the general grant of habeas authority contained within 28 U.S.C.

 § 2241.”).

        Finally, the district court correctly determined that Wooten’s claim for

 compensatory damages was barred by 42 U.S.C. § 1997e(e), which states:

        No Federal civil action may be brought by a prisoner confined in a jail,
        prison, or other correctional facility, for mental or emotional injury
        suffered while in custody without a prior showing of physical injury or
        the commission of a sexual act . . . .




                                               6
Appellate Case: 21-3065     Document: 010110613247        Date Filed: 12/02/2021     Page: 7



 Id. Wooten sought compensatory damages “for [the] mental [and] physical stress of

 unlawfully being incarcerated [without a] speedy trial and years of solitary

 confinement.” R. at 300 (capitalization omitted). He did not, however, identify a

 physical injury or sexual act as a result of the alleged speedy-trial violation or his

 placement in solitary confinement. Consequently, his claim for compensatory

 damages was barred. See Searles v. Van Bebber, 251 F.3d 869, 876 (10th Cir. 2001)

 (recognizing that § 1997e(e) “limits the remedies available . . . if the only injuries are

 mental or emotional”); Perkins v. Kan. Dep’t of Corr., 165 F.3d 803, 807 (10th Cir.

 1999) (holding that § 1997e(e) barred claim for compensatory damages to the extent

 plaintiff alleged only mental or emotional harm).4

                                             III

       The district court’s judgment is affirmed. Wooten’s motion to proceed without

 prepayment of costs and fees is granted.


                                                        Entered for the Court


                                                        Joel M. Carson III
                                                        Circuit Judge




       4
          Although Wooten referred to “physical stress,” R. at 300, he did not allege
 that he suffered any “physical injury” as required by § 1997e(e). We also note that
 the first amended complaint did allege injury and sexual assault, but those allegations
 do not appear in the operative complaint, so we may not consider them. See Mink v.
 Suthers, 482 F.3d 1244, 1254 (10th Cir. 2007) (“[A]n amended complaint
 super[s]edes an original complaint and renders the original complaint without legal
 effect.” (internal quotation marks omitted)).
                                             7